DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammed Mohammed et al., Fabrication and Characterization of Zinc Oxide Nanoparticle-treated Kenaf Polymer Composites for Weather Resistance Based on a Solar UV Radiation, 13 BioResources 6480 (2018) (“Mohammed”) in view of               US 2014/0088301 (“Heiskanen”).
Considering Claim 1: Mohammed teaches a method of preparing a polyester–kenaf composite reinforced with zinc oxide nanoparticles.  (Mohammed, Abstract).  In the initial step of the method, Mohammed teaches that a kenaf fiber matt is cut into 20 cm × Id. paragraph bridging pages 6482 and 6483).  The step of adding the kenaf of Mohammed to the zinc oxide nanoparticle suspension of Mohammed reads on the “immersing” step of claim 1.
Mohammed teaches that the treated kenaf is then dried in a conventional over at 80 °C overnight before impregnation with the polyester resin matrix.  
	Mohammed does not teach applying a magnetic or electric field to the kenaf fiber in the aqueous suspension.  However, Heiskanen teaches that a slurry of cellulose fibers can be dewatered by subjecting the slurry to an electric field.  (Heiskanen, ¶ 0008).  Heiskanen teaches that it is suitable to include nanoparticles in the slurry.  (Id. ¶¶ 0024, 0032).  Mohammed and Heiskanen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of biomass fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dewatered the nanoparticle-treated kenaf fibers of Mohammed using the electric field method of Heiskanen, and the motivation to have done so would have been that Heiskanen teaches that this dewatering method preserves the “strength” of the cellulose fibers.  (Id. ¶ 0038).
Considering Claims 2 and 3: Mohammed teaches alkaline treatment of cellulose to remove hemicellulosic and lignin compounds.  (Mohammed, paragraph bridging pages 6481 and 6482).  Mohammed also identifies KOH and NaOH as common treatment agents of cellulose.  (Id.).  Both of these compounds are alkali compounds that read on the alkali limitation of claim 3.
Considering Claim 4: Mohammed teaches 20 cm × 20 cm pieces of a kenaf fiber mat.  (Mohammed, paragraph bridging pages 6482 and 6483).  A piece of the mat taught by Mohammed reads on the “sheet” of claim 4.
Considering Claim 5: Mohammed teaches kenaf fibers.  (Mohammed, paragraph bridging pages 6482 and 6483).  One of ordinary skill would reasonably understand this natural plant material contains plant cells.
Considering Claim 6: Mohammed teaches zinc oxide nanoparticles.  (Mohammed, Abstract).  The zinc oxide nanoparticles of Mohammed read on the metal oxide nanoparticles of claim 6.
Considering Claims 9-11: Mohammed teaches that the kenaf fibers are “submerged” in the nanoparticle suspension, subjected to a vacuum, washed, dried, and impregnated with a polyester resin.  (Mohammed, paragraph bridging pages 6482 and 6483; first full paragraph of 6483).  Based on this sequence, it appear that the kenaf fibers are necessarily “removed” from the nanoparticle suspension in which they are submerged.  The polyester resin of Mohammed reads on the polymer matrix of claim 9.  The washing step taught by Mohammed reads on the “post-processing” of claims 10 and 11.
Claims 14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammed Mohammed et al., Fabrication and Characterization of Zinc Oxide Nanoparticle-treated Kenaf Polymer Composites for Weather Resistance Based on a Solar UV Radiation, 13 BioResources 6480 (2018) (“Mohammed”) in view of US 2014/0088301 (“Heiskanen”).
Considering Claim 14: Mohammed teaches a method of preparing a polyester–kenaf composite reinforced with zinc oxide nanoparticles.  (Mohammed, Abstract).  In the initial step of the method, Mohammed teaches that a kenaf fiber matt is cut into 20 cm × 20 cm pieces and submerged in an aqueous suspension of the zinc oxide nanoparticles.  (Id. paragraph bridging pages 6482 and 6483).  The step of adding the kenaf of Mohammed to the zinc oxide nanoparticle suspension of Mohammed reads on the “immersing” step of claim 14.
Mohammed teaches that the kenaf fibers are “submerged” in the nanoparticle suspension, subjected to a vacuum, washed, dried, and impregnated with a polyester resin.  (Mohammed, paragraph bridging pages 6482 and 6483; first full paragraph of 6483).  Based on this sequence, it appear that the kenaf fibers are necessarily “removed” from the nanoparticle suspension in which they are submerged.  The polyester resin of Mohammed reads on the polymer of claim 14.  Mohammed teaches that the composite formed from the fibers and the polyester resin is cut into 2.5 cm × 20 cm pieces and tested for weather resistance.  (Id. 6483).  A piece of this composite reads on the “part” of claim 14. 
Mohammed does not teach applying a magnetic or electric field to the kenaf fiber in the aqueous suspension.  However, Heiskanen teaches that a slurry of cellulose fibers can be dewatered by subjecting the slurry to an electric field.  (Heiskanen, ¶ Id. ¶¶ 0024, 0032).  Mohammed and Heiskanen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of biomass fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dewatered the nanoparticle-treated kenaf fibers of Mohammed using the electric field method of Heiskanen, and the motivation to have done so would have been that Heiskanen teaches that this dewatering method preserves the “strength” of the cellulose fibers.  (Id. ¶ 0038).
Considering Claims 18 and 19: Mohammed teaches alkaline treatment of cellulose to remove hemicellulosic and lignin compounds.  (Mohammed, paragraph bridging pages 6481 and 6482).  Mohammed also identifies KOH and NaOH as common treatment agents of cellulose.  (Id.).  Both of these compounds are alkali compounds that read on the alkali limitation of claim 19.
Allowable Subject Matter
Claims 7, 8, and 15-17 are objected to as being dependent upon a rejected base claim.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is Mohammed, as discussed above.  Mohammed does not teach: (1) the nanoparticles that are “wrapped or tagged with nickel” of claim 7; or (2) the “magnetically tagging the nanoparticles” step of claim 15.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the method Mohammed to achieve zinc oxide nanoparticles having the features required by claims 7 or 15 with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments in the remarks dated November 9, 2021, have been fully considered, and the examiner responds as follows.
A) On pages 8-10 of the remarks, applicant argues that the obviousness rejection should be withdrawn because applicant’s invention gives rise to fibers with improved maintained (citing ¶ 0029 of Heiskanen).  This argument has been fully considered but is not persuasive for two reasons.  First, the language of claim 1 does not refer to the effect of the nanoparticles on the mechanical properties of the dried plant matter.  An effect described in the specification is not read into the claims.  Raytheon Co. v. Roper Corp., 724 F.2d 951, 957 (Fed. Cir. 1983) (“That claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims.”).  Second, even if claim 1 did require that the mechanical properties of the claimed plant matter be “improved,” it appears that the claim would still be obvious over the combination of Mohammed and Heiskanen.  Heiskanen indicates that treatment of kenaf fibers with zinc oxide nanoparticles increase the “flexural strength stability and break elongation” of composite prepared with the fibers.  (Mohammed, Abstract).  Additionally, even though Heiskanen refers to the strength of the fibers as being “maintained” (¶ 0038), this is equivalent to saying that the strength of the fibers is “improved” relative to what it would have been without the application of the electric field.
B) At page 10 of the remarks, applicant states that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.”  (citing In re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993)).  Applicant then asserts that the examiner has not presented evidence or a rationale that alleged features would necessarily flow from the teachings of the prior art.  This argument has been fully considered but is not found to be persuasive.  Although this is not completely clear, it appears that applicant is arguing that the examiner has not shown that improved mechanical properties would be an inherent effect or result of applying the electric field taught by Heiskanen to the method of Mohammed.  (See lines 1-5 on page 10 of the remarks, immediately above where applicant makes the inherency argument).  This argument has been fully considered but is not found to be persuasive because claim 1 does not require that the mechanical properties of the dried plant matter be improved.  
See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767